 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-CR-00209-KJM
12                 Plaintiff,
                                                       FINAL ORDER OF FORFEITURE
13          v.
14   JIM A. MERON,
15                 Defendant.
16

17          WHEREAS, on November 13, 2018, this Court entered a Preliminary Order of Forfeiture

18 pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), based upon the plea

19 agreement entered into between plaintiff and defendant Jim A. Meron forfeiting to the United States the

20 following property:

21                 a.      $257,258 maintained at American River Bank, account number 310042213 held
                           in the name of Time Enterprises, LLC.;
22
                   b.      $99,947 maintained at Wells Fargo Bank, account number 6311698424, held in
23                         the name of Meron, Inc., DBA: WOW Imaging Products;
24                 c.      $293,568 maintained at Wells Fargo Bank, account number 6038669990, held in
                           the name of Michael and Erin Lowe;
25
                   d.      $24,502 maintained at Wells Fargo Bank, account number 0390560696, held in
26                         the name of Michael and Erin Lowe; and
27                 e.      $1,050,000.00 maintained at Fidelity Investments, account number 676-411771,
                           held in the name Jimmy A. Meron Family Trust.
28
                                                       1
                                                                                   Final Order of Forfeiture
 1          AND WHEREAS, beginning on December 1, 2018, for at least 30 consecutive days, the United

 2 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

 3 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

 4 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

 5 validity of their alleged legal interest in the forfeited property;

 6          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

 7 property, and the time for any person or entity to file a claim has expired.

 8          Accordingly, it is hereby ORDERED and ADJUDGED:

 9          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

10 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

11 § 2461(c), to be disposed of according to law, including all right, title, and interest of Jim A. Meron.

12          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

13 United States of America.

14          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

15 property until it is disposed of according to law.

16          SO ORDERED this 20th day of June, 2019.

17

18

19                                                             UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          Final Order of Forfeiture
